Citation Nr: 0836237	
Decision Date: 10/22/08    Archive Date: 10/27/08

DOCKET NO.  06-10 144	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial compensable evaluation for 
seasonal allergic rhinitis. 

2.  Entitlement to an initial compensable evaluation for a 
right bunion with hallux valgus.

3.  Entitlement to an initial compensable evaluation for a 
left bunion with hallux valgus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Associate Counsel

INTRODUCTION

The veteran served on active duty from February 1996 to June 
2005.

This matter comes to the Board of Veterans' Appeals (Board) 
from a June 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.


FINDINGS OF FACT

1.  The veteran's seasonal allergic rhinitis has never 
manifested by polyps or by greater than 50 percent 
obstruction of nasal passage on both sides or complete 
obstruction on one side. 

2.  The veteran's left and right bunions with hallux valgus 
have never required resection of the metatarsal head and have 
never caused the veteran severe impairment equivalent to 
amputation of the great toe.


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable evaluation for 
seasonal allergic rhinitis have not been met.  38 U.S.C.A. §§ 
1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.7, 
4.10, 4.97, Diagnostic 6522 (2007). 

2.  The criteria for an initial compensable evaluation for 
right bunion with hallux valgus have not been met.  38 
U.S.C.A. §§ 1155, 5107(b); (West 2002); 38 C.F.R. §§ 4.20, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5280 (2007).

3.  The criteria for an initial compensable evaluation for 
left bunion with hallux valgus have not been met.  38 
U.S.C.A. §§ 1155, 5107(b); (West 2002); 38 C.F.R. §§ 4.20, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5280 (2007).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  In the notice, VA will inform the claimant which 
information and evidence, if any, that the claimant is to 
provide to VA and which information and evidence, if any, 
that VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159 (2007); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  

In cases where service connection has been granted and an 
initial disability rating and effective date have been 
assigned, the typical service connection claim has been more 
than substantiated, it has been proven, thereby rendering 38 
U.S.C.A. § 5103(a) notice no longer required because the 
purpose that the notice is intended to serve has been 
fulfilled.  Dingess, 19 Vet. App. at 490; Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).  The appellant bears the 
burden of demonstrating any prejudice from defective notice 
with respect to the downstream elements.  Goodwin v. Peake, 
22 Vet. App. 128 (2008).  That burden has not been met in 
this case because no assertion of prejudice has been advanced 
by the veteran or her representative.

Nevertheless, the record reflects that the veteran was 
provided a meaningful opportunity to participate effectively 
in the processing of her claim such that the notice error did 
not affect the essential fairness of the adjudication now on 
appeal.  Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  
The veteran was notified that her claims were awarded with an 
effective date of June 16, 2005, the date the day following 
her discharge, and that non-compensable ratings were 
assigned.  She was provided notice how to appeal that 
decision, and she did so.  She was provided a statement of 
the case that advised her of the applicable law and criteria 
required for a higher rating and she demonstrated her actual 
knowledge of what was required to substantiate a higher 
rating in her argument included on her Substantive Appeal.  
Although she was not provided pre-adjudicatory notice that 
she would be assigned an effective date in accordance with 
the facts found as required by Dingess, she was assigned the 
date of the day following her discharge as an effective date, 
the earliest permitted by law.  38 U.S.C.A. § 5110(b)(1).  

Moreover, the record shows that the appellant was represented 
by a Veteran's Service Organization and its counsel 
throughout the adjudication of the claims.  Overton v. 
Nicholson, 20 Vet. App. 427 (2006).

VA has obtained the veteran's service treatment records, 
afforded the veteran physical examinations and obtained 
medical opinions as to the severity of her service-connected 
disabilities.  She has not requested VA's assistance in 
obtaining any evidence.  All known and available records 
relevant to the issues on appeal have been obtained and 
associated with the veteran's claims file; and the veteran 
has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.

General Laws and Regulations Pertaining to Increased 
Evaluations

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate rating codes identify the various disabilities.  38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable 
doubt regarding the degree of disability is resolved in favor 
of the veteran.  38 C.F.R. § 4.3.  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Staged ratings are appropriate for an increased 
rating claim when the factual findings show distinct time 
periods where the service-connected disability exhibits 
symptoms that would warrant different ratings.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).

Seasonal Allergic Rhinitis

The veteran's claim was received in February 2005.  
Throughout the rating period on appeal, she is assigned a 
noncompensable evaluation for seasonal allergic rhinitis 
pursuant to Diagnostic Code 6522.  

Under Diagnostic Code 6522, allergic or vasomotor rhinitis is 
rated according to the presence of polyps.  If a polyp is 
shown, a 30 percent rating is warranted.  If no polyp is 
shown, then a 10 percent rating is warranted if there is 
greater than 50 percent obstruction of nasal passages on both 
sides or complete obstruction on one side. 38 C.F.R. § 4.97, 
Diagnostic Code 6522 (2007).

In May 2005 the veteran was provided a pre-discharge VA 
examination to address her seasonal allergic rhinitis.  At 
the time, she noted a chronic history of environmental 
allergies throughout her military tenure with symptoms 
including congestion, rhinorrhea, itchy eyes, scratchy 
throat, mild cough and postnasal drip.  She treated her 
allergic rhinitis with decongestant antihistamine 
formulations on an as-needed basis.  There was no history of 
surgery and no immunotherapy.  Physical examination revealed 
bilateral edematous turbinates.  Air flowed freely through 
the nares.  There was no purulent mucus.  Seasonal allergic 
rhinitis was diagnosed.  

A January 2006 private treatment record indicated complaints 
of allergies over the past several days.  The assessment was 
allergic rhinitis.  

In May 2006, the veteran was once again provided a VA 
examination with respect to her seasonal allergic rhinitis.  
The veteran reported that she experienced symptomatology 
associated with allergic rhinitis during the winter months, 
December through February.  This symptomatology was nasal 
congestion, clear rhinorrhea and itchy, watery eyes.  She was 
symptom free between attacks.  Examination was negative for 
nasal polyps and it was noted that during her attacks, there 
was bilateral mid turbinate hypertrophy, partial, with less 
than 50 percent obstruction.  The frontal and maxillary 
sinuses were non-tender.  The diagnosis of seasonal allergic 
rhinitis was continued.  

At no course during the veteran's claim and appeal has the 
evidence shown symptomatolgy of allergic rhinitis sufficient 
to warrant a compensable rating.  The evidence has never 
shown nasal polyps or greater than 50 percent obstruction on 
both sides of the nasal passage on both sides or complete 
obstruction thereof on one side.  VA examinations have shown 
that air flowed freely through the nares with less than 50 
percent obstruction on both sides.  None of the evidence 
shows complete obstruction of either side.  Accordingly, the 
criteria for a compensable evaluation under Diagnostic Code 
6522 have not been satisfied.  Moreover, there are no other 
relevant Code sections under which an increase could be 
awarded.  As the preponderance of the evidence is against the 
claim, the benefit of the doubt rule is not applicable.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 
54-56 (1990).

Left and Right Bunions With Hallux Valgus

The veteran's claim was received in February 2005.  
Throughout the rating period on appeal, she is assigned 
noncompensable evaluations for left and right bunions with 
hallux valgus.

The Rating Schedule does not specifically provide criteria 
for evaluation of bunions.  Evaluation of a service-connected 
disability in accordance with schedular criteria that closely 
pertain to an analogous disease in terms of functions 
affected, anatomical localization, and symptomatology, is 
permitted in such circumstances.  38 C.F.R. § 4.20 (2007).  

The veteran's bunions with hallux valgus are currently 
evaluated by analogy under 38 C.F.R. § 4.71a, Diagnostic Code 
5280 (2007) for hallux valgus, unilateral.  See generally 
Verdon v. Brown, 8 Vet. App. 529, 530-31 (1996) (citing 
DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 244, 729 (27th ed. 
1988 for the definition that hallux valgus is an angulation 
of the great toe away from the midline of the body and can be 
caused by bunions).  A 10 percent rating contemplates either 
operation with resection of the metatarsal head, or severe 
impairment, if equivalent to amputation of the great toe.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5280 (2007).

In May 2005 the veteran was provided a VA examination to 
address her bilateral bunions with hallux valgus.  At this 
time, her gait was normal.  Physical examination showed 
bunion formation bilaterally with the right side being 
somewhat severe.  There was bilateral hallux valgus present 
with the right having 30 degrees hallux deviation and the 
left 15 degrees.  There was tenderness to palpation over both 
bunion formations.  Range of motion at the first 
metatarsophalangeal joint was normal bilaterally, with pain 
noted bilateral during plantar flexion from 20 to 30 degrees.  
Bunion, bilateral, accompanied by bilateral hallux valgus was 
diagnosed.  

Once again, in May 2006, the veteran was provided a VA 
examination to address her bilateral bunions with hallux 
valgus.  At the time, the veteran reported relief from using 
inserts, rest and pain medication.  She described the pain as 
sharp, non-radiating and denied weakness, stiffness, 
swelling, heat and redness.  She reported pain at rest, 
standing and walking as 6/10.  Also reported were flare-ups 
with pain described as 8/10 in severity, occurring about 2 
times per week and lasting about 6 hours per episode.  These 
flare-ups were precipitated by increased walking.  An altered 
gait was noted.  The examiner stated that this condition did 
not affect her ability to perform her functional activities 
for self care or impair her ability to perform her job.  She 
had not missed any time from work over the past year due to 
this condition.  The veteran had never received surgical 
treatment, but did use inserts to improve the alignment of 
her feet.  Objectively, she had 20 degrees of dorsiflexion 
and 15 degrees of plantar flexion in the first 
metatarsophalangeal joints bilaterally, with pain at the 
endpoint of both movements.  The hallux valgus angulation was 
to 25 degrees on the right and 13 degrees on the left.

Entitlement to a compensable evaluation is not established 
for the veteran's left and right bunions with hallux valgus.  
With reference to the evidence as outlined above, the Board 
does not find that the impairment either great toe could be 
described as severe and equivalent to amputation.  Although 
the veteran's right bunion with hallux valgus has been 
described as "severe" by one VA examiner, the Board does 
not find this to be equivalent to amputation.  The veteran 
remains able to ambulate and move these toes.  Moreover, she 
has never missed any work due to these conditions.  She 
remains able to perform the activities of daily living and 
self-care.  These conditions have never required surgery with 
resection of the metatarsal head.  At no time during the 
course of the claims and appeal has the evidence warranted 
the maximum 10 percent schedular evaluation provided for 
bunions with hallux valgus.  As the preponderance of the 
evidence is against the claim, the benefit of the doubt rule 
is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 54-56 (1990). 

Extraschedular Considerations

Finally, the evidence does not reflect that the disability at 
issue caused marked interference with employment (i.e., 
beyond that already contemplated in the assigned evaluation), 
or necessitated any frequent periods of hospitalization, such 
that application of the regular schedular standards is 
rendered impracticable.  Hence, assignment of an extra-
schedular evaluation under 38 C.F.R. § 3.321 (2007) is not 
warranted.

						(CONTINUED ON NEXT PAGE)





ORDER

Entitlement to an initial compensable evaluation for seasonal 
allergic rhinitis is denied. 

Entitlement to an initial compensable evaluation for a right 
bunion with hallux valgus is denied.

Entitlement to an initial compensable evaluation for a left 
bunion with hallux valgus is denied.



____________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


